UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K /A CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 31, 2012 GLYECO, INC. (Exact name of registrant as specified in its charter) Nevada 000-30396 45-4030261 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 4802 East Ray Road, Suite 23-196 Phoenix, Arizona (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (866) 960-1539 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Explanatory Note As previously reported by the Company on a Current Report on Form 8-K filed with the Commission on May 31, 2012, the Company entered into a preliminary agreement with Renew Resources, LLC, a South Carolina limited liability company (“Renew”), dated May 28, 2012, pursuant to which the Company agreed to purchase from Renew all of its glycol-related assets and business in consideration for an aggregate purchase price of $325,000, consisting of 275,000 shares of the Company’s unregistered common stock (valued at $1.00 per share) and $50,000 in cash.The closing of the transaction was scheduled for on or before July 31, 2012. The Company is filing this Form 8-K/A to amend the Form 8-K filed with the Commission on May 31, 2012 regarding the anticipated closing date of the Renew transaction. Item 8.01 Other Information. On July 31, 2012, the Company agreed with Renew to amend the closing date on the preliminary agreement, with closing to occur on or before August 31, 2012 or on such other date as mutually agreed to by the parties.The purpose for this extension is to finalize the necessary financial audit, due diligence, and standard closing conditions. For additional information previously reported on this transaction, please refer to the Form 8-K filed on May 28, 2012, which is incorporated by reference herein. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. GLYECO, INC. Dated: August 6, 2012 By: /s/ John Lorenz John Lorenz President and Chief Executive Officer, Director (Principal Executive Officer)
